Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The disclosure is objected to because of the following minor informalities:

The acronym PK appears throughout the Specification without any indication as to what it stands for.

Appropriate correction is required.

Drawings

Figures 2-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8,  and 10 are rejected as they recite “a ratio of detection boxes”. The specification is silent on what “a ratio of detection boxes” is and/or how such ratio is arrived at.

Claims 2 and 11 are further rejected as they recite “the ratio being greater than or equal to a first threshold”. The Specification is silent on what the “ratio” is, how this “ratio” is arrived at, and what is the nature of the “threshold” and how it is arrived at.

Claims 3 and 12 are further rejected as they recite “anchor history habits”, “PK scene”, “microphone connection scene”, none of which have been defined adequately and/or disclosed in the Specification as to what they may be and how they are arrived at.

Claims 4 and 14 are further rejected as they recite “ a second threshold” which has not been defined and/or adequately disclosed in the Specification as to what it is and/or how it is arrived at.

Claims 5-6, 9, and 14-15 depend on claims 1, 8, and 10, and are so rejected.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 12 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 12 recite “PK scene”. It is not clear what PK stands for and it is further not clear as to what “PK scene” means. The Specification is silent on any definitions and/or disclosure of such term.

Note to Applicant

Applicant’s claims/ specification lacks proper disclosure and clarity. However, to expedite prosecution, Examiner is rejecting the claims further, based on prior art of record, as best as possible under the circumstances. The art of ensuring bullet screens/ barrage messages do not occlude areas of interest in the frame is well known in the art as is presented below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) and/ or alternatively 102(a)(1) as being anticipated by Sun et al., EP 3709665 (hereinafter “Sun”).   

Regarding claim 7, Sun discloses a method for displaying bullet screens (Abstract, page 1), comprising:
transmitting a video playback request to a server (Video on-demand/ live video requested to be displayed at the receiver; ¶ [14]);
receiving a target video (¶ [29]), a masked region of the target video, and bullet screens from the server in response to the video playback request (¶¶ [12]-[29]); and
hiding the bullet screens in the masked region and displaying the bullet screens in a non-masked region in response to playing the target video (¶ [29]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Hu et al., USPGPUB 2015/0317513 (hereinafter “Hu”).

The method of claim 1 differs from the method of claim 7 in that though Sun discloses  determining a masked region of each of the image frames based on the detection boxes (¶¶ [12]-[29]), he is silent on such determination based on a ratio of the detection boxes of the image frames in corresponding image frames.

As Applicant’s Specification is silent on what such ratios are and how they are arrived at, to expedite prosecution, Examiner assumes that said ratio is a utilization ration referring to the percentage of surface area of an image or detection frame that is matched.

a ratio of the detection boxes of the image frames in corresponding image frames (¶¶ [36]-[37]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sun with Hu’s teachings in order to detect and mask the most relevant part of the frame/ image/ face/ body part. See Hu’s ¶ [37] for motivation.

Regarding claim 2, the system of Sun and Hu discloses wherein said determining the masked region of the each of the image frames comprises:
acquiring key human-body parts in the target video (Sun: ¶¶ [17]-[18]) based on the ratio being greater than or equal to a first threshold (Hu: ¶¶ [36]-[37]), the key human-body parts being some human-body parts of all human-body parts (Sun: ¶¶ [17]-[18]); and
determining that the masked region comprises the key detection boxes (¶¶ [12]-[29]).

With respect to claim 3, Applicant’s Specification is silent on what “anchor history habit”, “PK scene”, and “microphone connection scene” are and/or how they are determined. Therefore, to expedite prosecution, Examiner assumes the 

Sun discloses wherein in the case that the target video is a live streaming video (¶ [14]), the key human-body part is determined based on live scene and anchor history habits (¶¶ [17]-[18]) in the case that the target video is a live streaming video, wherein the live scene comprises a multiple-person scene (¶ [18]).

With respect to a PK scene, a dancing scene, a rap scene, and a microphone connection scene, Examiner takes Official Notice that it was notoriously well known, before the effective filing date of the claim invention, that videos/ content comprised a variety of scenes such as sport actions, dances, singing, etc. …. Applicant’s Specification fails to disclose how the process of masking may be different for such scenes and in most cases have failed to define what these scenes are. 

Regarding claim 4, the system of Sun and Hu discloses wherein said determining the masked region of the each of the image frames comprises:
determining that the masked region (Sun: ¶¶ [17]-[18]) comprises all the detection boxes based on the ratio being less than or equal to a second threshold (Hu: ¶¶ [37]-[38]).

Regarding claim 5, Sun discloses wherein the image frames are acquired by extracting image frames from the target video (Sun: ¶¶ [17]-[18]).

Regarding claim 8, the system of Sun and Hu discloses wherein the masked region is determined based on detection boxes in a plurality of image frames in the target video and a ratio of the detection boxes of the image frames in corresponding image frames (Hu: ¶¶ [36]-[37], Also see rejection of claim 1).

Regarding claim 9, Sun discloses wherein said receiving the target video, the masked region of the target video, and the bullet screens comprises:
receiving a target video stream determined by the server in the target video (¶¶ [12]-[29]); and
receiving a target masked region and target bullet screens which correspond to the target video stream (¶¶ [12]-[29]); and
said hiding the bullet screens in the masked region and displaying the bullet screens in the non-masked region comprises:
when playing the target video stream, hiding the target bullet screens in the target masked region, and displaying the target bullet screens in the non-masked region (¶¶ [12]-[29]).


The device of claims 10-14 recite similar features as those of the method of claims 1-5, respectively, effectuated by the same, therefore, is rejected by the same analysis.


Claims 6 and 15are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Hu, in further view of Shi et al., USPGPUB 2020/0364461 (hereinafter “Shi”).

Regarding claim 6, the system of Sun and Hu is silent on determining a target masked region and target bullet screens corresponding to the video stream based on a target video timestamp, a masked region timestamp and a bullet screen timestamp.

However, Shi discloses a method and system for obtaining mask frame data wherein a target masked region and target bullet screens corresponding to the video stream is determined based on a target video timestamp, a masked region timestamp and a bullet screen timestamp (¶¶ [147]-[148], [162], [213]-[214]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Sun and Hu with Shi’s teachings in order guarantee the temporal consistency of the mask area, the bullet screen information, and the frame image of the video. See Shi’s ¶ [162] for motivation.



The device of claim 15 recites similar features as those of the method of claim 6, effectuated by the same, therefore, is rejected by the same analysis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Wang, USPGPUB 2020/0029119, discloses a method and system for generating masks and displaying comments relative to video frames using masks, ¶¶ [76]-[91].
Liu et al., USPGPUB 2022/0014819, discloses a method and system for video image frame processing in response to mask generation, ¶¶ [155]-[158].


Contacts



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421